Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,253,183. Although the claims at issue are not identical, they are not patentably distinct from each other because,
Instant claim 1 encompasses and conflicts with claim 1 of patent ‘183.
Instant claim 2 encompasses and conflicts with claim 2 of patent ‘183.
Instant claim 3 encompasses and conflicts with claim 3 of patent ‘183.
Instant claim 4 encompasses and conflicts with claim 4 of patent ‘183.
Instant claim 5 encompasses and conflicts with claim 5 of patent ‘183.
Instant claim 6 encompasses and conflicts with claim 6 of patent ‘183.
Instant claim 7 encompasses and conflicts with claim 7 of patent ‘183.
Instant claim 8 encompasses and conflicts with claim 8 of patent ‘183.
Instant claim 9 encompasses and conflicts with claim 9 of patent ‘183.
Instant claim 10 encompasses and conflicts with claim 10 of patent ‘183.
Instant claim 11 encompasses and conflicts with claim 11 of patent ‘183.
Instant claim 12 encompasses and conflicts with claim 12 of patent ‘183.
Instant claim 13 encompasses and conflicts with claim 13 of patent ‘183.
Instant claim 14 encompasses and conflicts with claim 14 of patent ‘183.
Instant claim 15 encompasses and conflicts with claim 15 of patent ‘183.
Instant claim 16 encompasses and conflicts with claim 16 of patent ‘183.
Instant claim 17 encompasses and conflicts with claim 17 of patent ‘183.
Instant claim 18 encompasses and conflicts with claim 18 of patent ‘183.
Instant claim 19 encompasses and conflicts with claim 19 of patent ‘183.
Instant claim 20 encompasses and conflicts with claim 20 of patent ‘183.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeidan et al US2019/0099078 discloses interactive display of selected ECG channels [title].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792